Citation Nr: 9913738	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected low back disorder, currently rated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected furunculosis (abscess) of the scrotal area, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1965 to 
October 1967 and from January 1970 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision: (1) denied an 
increased disability evaluation in excess of 20 percent for 
service-connected low back disorder; and (2) denied an 
increased (compensable) disability evaluation for service-
connected for furunculosis (abscess) of the scrotal area.

The case was previously before the Board in October 1997, 
when it was remanded to the RO to search for additional 
medical records and to schedule the appellant for an 
additional medical examination.  The RO was also directed to 
consider the appellant's newly raised claim of entitlement to 
individual unemployability.

In February 1999, the RO issued a rating decision, which, in 
pertinent part, granted an increased disability evaluation of 
30 percent, effective February 1994, for the appellant's 
service-connected furunculosis (abscess) of the scrotal area.  
The February 1999 rating decision also denied the appellant's 
claim of entitlement to individual unemployability.

For the reasons indicated below, the Board concludes that 
this case must be remanded for a second time.  

REMAND

A. Increased Rating Claims

In May 1999, the appellant's representative submitted an 
informal brief alleging:

The record does not show that the 
Regional Office referred the claim to the 
Paralyzed Veterans of America National 
Service Officer for review and additional 
argument since the case remand 
development was completed.  This is a 
denial of the veteran's due process 
rights.  It is requested that the case be 
remanded so that the National Service 
Officer may present additional argument 
in the veteran's behalf.  

No substantive argument concerning the issues of increased 
disability ratings for the veteran's service-connected low 
back disorder and his service-connected furunculosis 
(abscess) of the scrotal area was offered.

Where a Supplemental Statement of the Case is furnished, a 
period of 60 days from the date of mailing of the 
Supplemental Statement of the Case will be allowed for 
response. 38 C.F.R. § 20.302(c) (1998).  The Board notes that 
a Supplemental Statement of the Case was issued on February 
9, 1999, and a copy was provided the veteran's representative 
at that time.  A letter to the veteran, with a copy provided 
his representative, was sent on April 9, 1999, informing him 
that the appeal and records were being returned to the Board 
for disposition.  Although the regulatory time was allowed 
the representative for a response to the Supplemental 
Statement of the Case, apparently the claims folder was not 
sent to the representative in accordance with usual RO 
practices, and it is this omission to which exception has 
been taken.  In order to provide the requested opportunity 
for review of the claims folder by the representative in the 
field prior to the Board's consideration of the case, the 
Board concludes that a remand is necessary in this matter.  
Specifically, the RO should provide the veteran's local 
representative with an opportunity to review the veteran's 
claims file and file a response to the RO's recent actions in 
this matter.

B.  Claim for Individual Unemployability

As noted above, the RO issued a rating decision, dated 
February 1999, that denied the appellant's claim of 
entitlement to individual unemployability.  In May 1999, the 
appellant, through his representative, filed a timely notice 
of disagreement regarding this rating action.  

"Where the claimant . . . files a notice of disagreement 
with the decision of the agency of original jurisdiction, . . 
. such agency shall prepare a statement of the case."  
38 U.S.C.A. § 7105(d)(1).  Accordingly, this issue must be 
remanded to the RO for issuance of a statement of the case 
(SOC) addressing this issue.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995) (If a claim has been placed in 
appellate status by the filing of a notice of disagreement, 
the Board must remand the claim to the RO for preparation of 
a SOC as to that claim); 38 U.S.C.A. § 7105(d)(1) (issuance 
of SOC required after filing of a notice of disagreement).  

C.  Conclusion

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veteran's claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should allow the veteran's 
representative, from the local office, to 
review the veteran's claims file and 
submit any additional arguments herein.  
If the veteran's local representative 
declines to accept this opportunity, the 
RO should make a notation of this in the 
veteran's claims file.

2.  The RO should provide the veteran and 
his representative with a statement of 
the case addressing the issue of 
entitlement to a total disability 
evaluation based on individual 
unemployability.  Thereafter, the veteran 
and his representative should be given 
the appropriate length of time in which 
to respond.  In this regard, an appeal on 
this issue should be returned to the 
Board only if it is perfected by the 
filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); see also In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997) 
("absent an NOD, an SOC, and a Form 1-9, 
the BVA [is] not required - indeed, it 
ha[s] no authority - to proceed to a 
decision.").

Following completion of these actions, if the decision 
remains unfavorable and the appellant and his representative 
continue their appeal, the case should be returned to the 
Board for completion of appellate review, in accordance with 
the current appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



